Citation Nr: 0110519	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to fee basis private medical services.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Northern California 
Health Care System in Martinez, California (hereinafter 
referred to as the agency of original jurisdiction or AOJ).  
The Oakland, California VA regional office has jurisdiction 
over the veteran's claims folder.


REMAND

This appeal arises from the AOJ's denial of the veteran's 
request for VA approval of treatment proposed by Bessie Jo 
Tillman, M.D..  As such, the veteran's claim is one for 
approval of fee basis services.  The AOJ has not informed him 
of the criteria for approval of such services.  It would be 
prejudicial for the Board to sua sponte apply such criteria 
to the veteran's claim in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition it is unclear 
whether such services are feasibly available at VA facilities 
and whether those services would be beneficial in the 
treatment of a disability for which the veteran is entitled 
to VA treatment.

Accordingly, this case is REMANDED for the following:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the AOJ should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The AOJ should, take all necessary 
steps to obtain records of the veteran's 
treatment by Dr. Tillman.  The AOJ should 
also request that Dr. Tillman specify the 
disabilities that necessitate the 
doctor's treatment.

4.  The RO should request that VA 
facilities geographically accessible to 
the veteran determine whether the therapy 
proposed by Dr. Tillman is available at 
those facilities.

5.  The AOJ should obtain an appropriate 
opinion from a medical professional as to 
whether the therapy proposed by Dr. 
Tillman would be beneficial in the 
treatment of any disability for which the 
veteran is entitled to VA treatment.  

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim with consideration 
of the recently enacted legislation.  

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
including the provisions of 38 C.F.R. 
§ 17.52 (2000).  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


